DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARY A. TUCKER,
                            Appellant,

                                    v.

JP MORGAN CHASE BANK, NATIONAL ASSOCIATION SUCCESSOR IN
          INTREST TO WASHINGTON MUTUAL BANK,
                        Appellee.

                              No. 4D19-1877

                               [May 7, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank Ledee, Judge; L.T. Case No. CACE09-25050 (11).

  Mary A. Tucker, Lauderhill, pro se.

  John R. Byrne of León Cosgrove, LLP, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.